Title: From Thomas Jefferson to United States Senate, 23 February 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States 
                     
                     Feb. 23. 1807.
                        
                        I nominate George Johnston of New York to be Consul for the US. at Glasgow in Great Britain.
                        Thomas Gamble of Pennsylvania to be Consul for the US. in the island of Santa Cruz.
                        Thomas Nicholson of Maryland, who is Collector of Chestertown in Maryland to be Inspector of Revenue for
                            the same.
                        Jeremiah Clarke of Massachusets to be Collector for the district & Inspector of the revenue for the
                            port of York in Maine.
                        Paul Dudley Serjeant of Massachusets to be Collector of the district and Inspector of the revenue for the
                            port of Machias in Maine.
                        John Linton of Virginia to be Collector for the district & Inspector of the revenue for the port of
                            Dumfries in Virginia.
                        Edmund Blount of North Carolina to be Marshal of the district of North Carolina.
                        Walter Leake of Virginia to be one of the judges of the US. for the Missisipi territory.
                        John Coburn of Kentucky to be one of the judges of the US. for the district of Michigan.
                        Seth Pease of the territory of Columbia to be Surveyor of the public lands of the US. South of Tennissee.
                        
                            Th: Jefferson
                            
                            
                        
                    